Russell, C. J.
1. The evidence, though weak, was sufficient to authorize the jury to find the property subject to the execution. In such cases the Court of Appeals is without power to reverse the judgment of the lower court, overruling a motion for a new trial based solely upon the usual general grounds.
2. It appearing, however, that the final judgment as entered by counsel for the plaintiff in fi. fa. is not in accord with the verdict returned by the jury, it is ordered that a judgment conformable to the verdict be entered by the lower court. Judgment affirmed, with direction.